Citation Nr: 1103881	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  10-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the residuals of prostate 
cancer, including as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1968 to 
December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March and June 2009 RO rating actions of the 
Department of Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  In those decisions, the RO denied a claim for service 
connection for prostate cancer including as due to exposure to 
herbicides.  

In March 2008, the Board, among other things, stayed the service 
connection claims based on herbicide exposure pending the outcome 
of Haas v. Nicholson, 20 Vet. App. 257 (2006).  Haas has been 
decided, the stay has been lifted and the Board will proceed with 
an adjudication of the appeal.  See Haas v. Peake, 525 F.3d 1168, 
1187-94 (Fed. Cir. 2008).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.  


REMAND

In November 2010, the Veteran wrote that he desired a hearing 
before the Board via videoconference.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only after 
affording the claimant an opportunity for a hearing.  Pursuant to 
38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board 
will be granted if an appellant expresses a desire to appear in 
person.  On remand, the Veteran should be scheduled for a Board 
Videoconference hearing.  


Accordingly, the case is REMANDED for the following action:  

Schedule the Veteran for a Board 
Videoconference hearing before a Veterans Law 
Judge at the RO and provide appropriate 
notification to the Veteran.  After a Board 
Videoconference hearing is conducted, or if 
the appellant withdraws the hearing request 
or fails to report for the scheduled hearing, 
the claims folder should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

